DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
	Claim 1 is currently amended. Claims 1-6 and 9-15 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the connector tube comprises a first end and a second end” on line 2.
Claim 11 depends on claim 1.
Claim 1 defines “a second end” of the connector tube on line 9.
The use of the indefinite article in claim 11 creates ambiguity as to whether the limitation of claim 11 intends to refer to the same “second end” as defined in claim 1 or to a different “second end”. 
For the purposes of examination, either interpretation will be considered to meet the claim. 

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the connector tube comprises a first end and a second end” on line 2.
Claim 12 depends on claim 1.
Claim 1 defines “a second end” of the connector tube on line 9.
The use of the indefinite article in claim 12 creates ambiguity as to whether the limitation of claim 12 intends to refer to the same “second end” as defined in claim 1 or to a different “second end”. 
For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 9-12 are rejected 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0183301, hereinafter Yoshida in view of U.S. Patent No. 5,683,117, hereinafter Corbett.

Regarding claim 1, Yoshida teaches a tube assembly for a fluid distribution system. The tube assembly is capable of being used in a battery pack of a vehicle.
The tube assembly includes a plug (20, “first tube”) for conducting fluid.  At a first end, the plug (20, “first tube”) comprises a groove (25) along its outer circumference (paragraph [0025] and figure 2A).
The tube assembly includes a second tube for conducting fluid (abstract and paragraph [0026]).
 The tube assembly further includes a socket (40, “connector tube”). The socket (40, “connector tube”) serves to connect the plug (20, “first tube”) to the pipe (“second tube”) (abstract and paragraph [0026]).
An elastically deformable stopper (60, “ring”) locks the plug (20, “first tube”) to the socket (40, “connector tube”) in the assembled state (paragraphs [0024, 0037]).
The second tube is connected to the second end of the socket (40, “connector tube”) – at attaching port (41) (paragraph [0026]).
The socket (40, “connector tube”) includes two through grooves (53) that completely extend through the wall of the socket (40, “connector tube”) in the radial direction. The through grooves (53) incompletely surround the longitudinal axis of the socket (40, “connector tube”) in the circumferential direction (paragraph [0032] and figures 2A, 4A).
The stopper (60, “ring”) extends through the through grooves (53) and into the groove (25) in its locking position (paragraphs [0036, 0037] and figures 2A, 2B).
Yoshida teaches that the stopper (60, “ring”) comprises two bent portions (62, “latch elements”) that extend perpendicular to a plane in which the main section of the stopper (60, “ring”) is arranged (paragraph [0034] and figure 2A).
Yoshida teaches that the socket (40, “connector tube”) includes two containing recess portions (56, “counter latch elements”). The two bent portions (62, “latch elements”) are fit into the two containing recess portions (56, “counter latch elements”) when the stopper (60, “ring”) is in the locked position (paragraph [0035] and 2B and 3A).
The socket (40, “connector tube”) includes two recess portions (55, “holding portions”). The two recess portions (55, “holding portions”) are adapted to latch the bent portions (62, “latch elements”) of stopper (60, “ring”) when the stopper (60, “ring”) is in the unlocked position outside the groove (25) (paragraph [0035]).
The containing recess portions (56, “counter latch elements”) and recess portions (55, “holding portions”) are on the same half of the socket (40, “connector tube”) defined by a plane parallel to the longitudinal axis of the socket (40, “connector tube”) (see Figure 1 below).

    PNG
    media_image1.png
    332
    426
    media_image1.png
    Greyscale
[AltContent: connector]




[AltContent: textbox (Figure 1 - Illustrating that the containing recess portions (56, “counter latch elements”) and recess portions (55, “holding portions”) are positioned on the same half of the socket. The line indicates the longitudinal axis. The longitudinal axis lies in the plane dividing the halves of the socket (40, “connector tube”).)]


Yoshida fails to teach that the second tube is inserted into the second end of the socket (40, “connector tube”).
The insertion of one fluid-conducting tube inside another for the purpose of forming a connection between them is a well-known practice in the art. The choice of which tube is inserted in which is a design consideration dependent on the intended use and geometry of the constituent elements. As such, it would be within the purview of the ordinarily skilled artist to choose to insert the second tube into the socket in Yoshida’s assembly. Moreover, the insertion of a tube into a connector similar to Yoshida’s is known in the art – see, Corbett, who teaches inserting conduit (51) into connector (45) (col.4, lines 25-29 and figures 4 and 5) within an assembly analogous to Yoshida’s.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to choose one of two known options and to insert the second tube in the second end of the socket (40, “connector tube”) for the purpose of securing the second tube to the socket (40, “connector tube”). 
Regarding claim 2, Yoshida teaches two through grooves (53) that are spaced apart from each other along the circumferential direction of the socket (40, “connector tube”) and are separated by wall segments (paragraph [0032] and figure 2A). 
Regarding claim 3, Yoshida teaches that the two through grooves (53) are arranged opposite each other with respect to the longitudinal axis of the socket (40, “connector tube”) (figures 2A).
Regarding claim 4, Yoshida teaches that two sections of the stopper (60, “ring”), which extend through the two through grooves (53) are parallel to each other (figure 2A), therefore the through grooves (53) are likewise understood to be parallel to each other.
Regarding claim 5, Yoshida teaches that two sections of the stopper (60, “ring”), which extend through the two through grooves (53) are of the same length and are symmetrical (figure 2A), therefore the through grooves (53) are understood to be identical.
Regarding claim 9, Yoshida teaches containing recess portions (56, “counter latch elements”) arranged before the recess portions (55, “holding portions”) along the circumferential direction of the socket (40, “connector tube”) (figures 2A, 3A).
Regarding claim 10, Yoshida teaches that each recess portion (56, “counter latch element”) is arranged at an end of a corresponding through groove (53) (figure 2A). Both ends are disposed at a lower (“same”) side of the socket (40, “connector tube”).
Regarding claim 11, Yoshida teaches that the socket (40, “connector tube”) includes two ends. The two through grooves (53) are formed in only one end of the socket (40, “connector tube”) (figure 2A).
Regarding claim 12, Yoshida teaches that the socket (40, “connector tube”) includes two ends. The two through grooves (53) are formed at a first end. The inner diameter of a first end section, which includes the first end and the two through grooves (53) is larger than the inner diameter of a middle section that neighbors the first end section (figure 4A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0183301, hereinafter Yoshida and U.S. Patent No. 5,683,117, hereinafter Corbett as applied to claim 5 above, and further in view of U.S. Pre-Grant Publication No. 2010/0176589, hereinafter Bauer.
Regarding claim 6, Yoshida teaches two through grooves (53) formed in the socket (40, “connector tube”). In the assembled state, the two through grooves (53) accommodate two vertical sections of the stopper (60, “ring”).
Yoshida does not specify the length of the through grooves (53). 
The length of the two through grooves (53) is a design consideration motivated by how far the vertical sections of the stopper (60, “ring”) are desired to penetrate the interior of the socket (40, “connector tube”) and the degree of engagement with the groove (25) on the plug (20, “first tube”).
	Bauer teaches an analogous assembly including a coupling device (1) having through openings (22), which accommodate a clip (14). Clip (14) has a geometry analogous to Yoshida’s stopper (60) and serves the same purpose – it is inserted into indentations (13) (analogous to Yoshida’s groove (25)) arranged on a coupling element (7) (paragraphs [0039-0043] and figures 2-4). Yoshida’s figure 2 shows that the through openings (22) have a length which is approximately one-fourth of the circumference of the coupling device (1). 
Given that when constructing Yoshida’s socket (40, “connector tube”), the length of each through groove (53) must be determined, it would have been within the purview of the ordinarily skilled to look to an analogous device and form the through grooves (53) with a length which would allow the vertical sections of the stopper (60, “ring”) to engage with the groove (25) on the plug (20, “first tube”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0183301, hereinafter Yoshida and U.S. Patent No. 5,683,117, hereinafter Corbett as applied to claim 12 above, and further in view of U.S. Pre-Grant Publication No. 2003/0052484, hereinafter Rautureau.
Regarding claim 13, Yoshida teaches that the socket (40, “connector tube”) has the second end. In the combination of Yoshida and Corbett, the second tube is inserted into the second end. 
Yoshida fails to teach that the inner diameter of the second end equals the inner diameter of the middle section.
It is well-known in the art that the inner diameter of fluid-conducting conduits is a design choice motivated by the intended use of the conduit, e.g. any connections with other conduits, desired fluid profile and the like. Moreover, connectors with a constant inner diameter beyond the first end (where the through slits are formed) are known in the art – see, e.g. Rautureau, who teaches a body (11, “connector tube”) with two ends and two through grooves (16, “through slits”) formed at a first end. The inner diameter (DI1) of a first end section, which includes the first end and the two through grooves (16) is larger than the inner diameter (DI2) of a middle section that neighbors the first end section (figure 2A). The inner diameter (DI2) at the second end equals the inner diameter (DI2) of the middle section (figure 2A).
Therefore it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to design the second end in Yoshida’s socket (40, “connector tube”) such that its inner diameter equals the inner diameter of the middle section for the purpose of satisfying design factors related to a desired flow profile and/or the size of the second tube.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0183301, hereinafter Yoshida and U.S. Patent No. 5,683,117, hereinafter Corbett as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0233510, hereinafter Nezu and U.S. Pre-Grant Publication No. 2018/0241102, hereinafter Kim.
Regarding claim 14, Yoshida teaches a tube assembly for a fluid distribution system comprising a plug (20, “first tube”), a socket (40, “connector tube”) and an elastically deformable stopper (60, “ring”).
Yoshida fails to teach a battery pack.
The use of an analogous tube assembly with a battery pack is known in the art – see, e.g. Nezu (paragraph [0054]). It is further well-known in the art that battery packs can be constructed to include a plurality of battery modules – see, e.g. Kim (paragraph [0178] and figure 10).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yoshida’s tube assembly with a battery pack including a plurality of battery modules without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Yoshida as modified by Nezu and Kim teaches a battery pack including a plurality of battery modules and having a fluid distribution system including the socket (40, “connector tube”) of claim 1.
Yoshida as modified by Nezu does not specify the location of the connector tube relative to the battery modules. 
Kim teaches that connection members (164 and 166) are required to form interconnections in the fluid distribution system of the battery pack (paragraph [0123]). The connection members (164 and 166) are placed at locations between adjacent battery modules (321-324) (figures 2 and 10).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to locate Yoshida’s socket (40, “connector tube”) between adjacent battery modules for the purpose of forming an interconnection between component tubes within the fluid distribution system.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Yoshida and Corbett references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724